DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
                                                         Status of the Claims
3.	Claims 1-2 and 4-11 are currently pending. Claim 11 has been withdrawn as being drawn to a non-elected invention. Claims 1-2 and 4-10 are currently under examination.  This office action is in response to the amendment filed on 09/06/2022 and the request for continuation filed on 09/28/2022. 
                                                                     Claim Interpretation
4.	Concerning claim 1 the claim recites “An adhesive composition” which is given the broadest reasonable interpretation of a composition that comprises adhesive properties. 
Concerning claim 1 the claim recites
the polymer is obtained by polymerizing:
i)one or more compounds represented by formula (I) or 
ii)one or more compounds represented by formula (I) and 
a methacrylate compound 
an aromatic vinyl compound, 
ethylene, or propylene
the indication of  polymerizing i) or ii) is given its broadest reasonable interpretation of that the polymerization must include one or more compounds represented by formula (I) (or the other additional components for ii)) but can have other monomers present and can have additional steps present in the polymerizing process, or in other words that the polymerization must comprise the indicated components but need not consist of the indicated components .
Concerning claim 5 the claim recites “the adhesive composition is an adhesive composition to be applied on a plastic substrate” which is interpreted as being an intended use of the adhesive composition, and as such prior art would only have to be capable of being “applied on a plastic substrate” in order to meet the claimed limitations. This holds for the dependent claims of 6-7 which indicate more specific types of plastic substrates. 
Concerning claim 8 and 10 the claims indicate that “the adhesive composition” is a coating agent or an adhesive. This is interpreted as an intended use of the adhesive composition only have to be capable of being used for the indicated application in order to meet the claimed limitations.
Concerning claim 9 the claim indicates that the adhesive composition is a primer. This is interpreted as an intended use of the adhesive composition only have to be capable of being used for the indicated application in order to meet the claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahara (US 4,308,014).
Concerning claims 1-2 Kawahara teaches bonding compositions (abstract) and teaches that compounds that can be used includes (column 7 lines 10-15)

    PNG
    media_image1.png
    96
    217
    media_image1.png
    Greyscale

Which corresponds to the claimed polymerizable compound represented by formula (I) when Y is methacryloyl, Ar is a phenyl group (an unsubstituted C6 aryl group) and R is a substituted C1 alkyl group which is substituted with a carboxyl group. The indication of “C1 to C6 alkyl group” in the claims is given its broadest reasonable interpretation to include both unsubstituted and substituted alkyl groups.  
Kawahara teaches an example includes N-acryloyl-N-phenyl glycine which is indicated to have the structure compound 24 which is indicated above (column 17 Table 1 example 12).  This differs from the structure compound 24 in that it uses an acryloyl group instead of a methacryloyl group however both the methacryloyl and the acryloyl group would meet the claimed structure of the compound of formula (I)
Kawahara further teaches that the example which includes N-acryloyl-N-phenyl glycine indicated above, with additional compounds of DEPT BPO and BHT (column 17 Table 1 example 12). DEPT is indicated to be N,N-bis hydroxyethyl-methylaniline which is an activator, BPO is indicated to be benzoyl peroxide which is a peroxide catalyst. And BHT is indicated to be 2,5,di-tertiarybutyl-4-phenol which is a storage stabilizer (column 16 lines 1-10) and these components are indicated to be mixed together between sheets of cover glass until the cover glass stays immobilized (column 16 lines 10-30) indicating that polymerization of the monomer occurs from the reaction of the benzoyl peroxide and the monomer. Since this is the only monomer present in this composition this would result in a homopolymer of the indicated compound which meets the claimed structure, and would meet the claimed indication that the polymer is obtained by polymerizing one or more compounds represented by formula (I). As this polymer composition is indicated to be a bonding composition (column 15 lines 45-55) it would be considered to be an adhesive composition and as such would meet the claimed limitations. 
Concerning claim 4 Kawahara further teaches that the composition indicated in the discussion of claim 1 above is used in a test method where a tooth was coated with the bonding composition and then a curable resin and inorganic filler based composite resin was placed on the surface of the tooth and an acryl square rod was pressed against the tooth enamel from above, and the entire structure spent 24 hours immersed in water after which the bonding strength was determined by pulled apart both ends of the acryl square rod of the specimen(column 15 lines 1-15 and column 16 lines 30-35).  The curable resin composition which is indicated to be placed over the bonding composition is indicated to include a Bis-GMA and triethyleneglycol dimethacrylate (column 16 lines 30-55) both of which would be polymerizable compounds other than the polymerizable compound represented by formula (I). This indicates that the composition of the bonding composition indicated in the discussion of claim 1 and the curable resin, would together be considered to be an adhesive composition bonding to the tooth. As such this adhesive composition would include the polymer indicated in the discussion of claim 1 and polymerizable compounds other than the polymerizable compound represented by formula (I) and would therefor meet the claimed limitations. 
Concerning claims 5-7 Kawahara teaches the composition as is indicated above. Kawahara does not particularly indicate that the composition can be used for plastic substrates or the plastic substrates can be a polyolefin or cycloolefin resin substrate
However the claim as is currently drafted does not indicate that the plastic substrate is present but only that the composition is “to be applied to a plastic substrate” which is interpreted as an intended use of the composition. 
As is indicated above Kawahara teaches an adhesive composition having the claimed components. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112, 2112.01 and 2112.02. 
As the composition of Kawahara includes the claimed components in the claimed amounts, this composition would be capable of being applied to the indicated plastic substrates and would therefor meet the limitations of the claims. 
Concerning claim 8 and 10 Kawahara further teaches that the composition indicated in the discussion of claim 1 above is used in a test method where a tooth was coated with the bonding composition and then a curable resin and inorganic filler based composite resin was placed on the surface of the tooth and after spending 24 hours immersed in water the bonding strength was determined. (column 15 lines 1-15 and column 16 lines 30-35).  This indicates that the bonding composition caused the bonding of the tooth to the curable resin composition thereby indicating that the bonding composition of the example indicated in the discussion of claim 1 would be a coating agent and an adhesive. 
Concerning claim 9 Kawahara further teaches that the composition indicated in the discussion of claim 1 above is used in a test method where a tooth was coated with the bonding composition and then a curable resin and inorganic filler based composite resin was placed on the surface of the tooth and after spending 24 hours immersed in water the bonding strength was determined. (column 15 lines 1-15 and column 16 lines 30-35).  This indicates that the bonding composition coated on the tooth in order to provide improved adhesion which would make the bonding composition a primer. 
Alternatively, Kawahara teaches the claimed adhesive composition which is a coating agent and which has the claimed components. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112, 2112.01 and 2112.02. 
As the composition of Kawahara include the claimed components in the claimed amounts and is indicated to be useful in bonding components together, therefor this composition would be capable of being used as a primer and as such would be considered a primer and would therefor meet the limitations of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baum (US 3,402,098).
Concerning claim 1 Baum teaches an adhesive material which is made of an interpolymer of ethylene and a vinyl amide (column 1 lines 15-25).  The vinyl amide is indicated to have a structure of which can preferably be a acrylamide having the formula (column 3 lines 5-15)
 
    PNG
    media_image2.png
    67
    143
    media_image2.png
    Greyscale

Where each of R4 can be a hydrogen atom, an alkyl radical from 1 to 6 carbon atoms or phenyl (column 3 lines 10-20). 
Baum teaches that the ethylene and vinyl amide are provide to be in intimate contact with a free radical catalyst at polymerization conditions (column 3 lines 35-62).  This mixture fo the ethylene and the vinyl amide would result in a random copolymer which is obtained by polymerizing a vinyl amide and ethylene. 
Baum dose not explicitly disclose an example where one of the R4 groups is an alkyl radical and the other R4 radical is phenyl, which would correspond to the claimed monomer structure of formula (I) when Ar is phenyl and R is a C1-C6 alkyl group, and Y is acryloyl. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a acrylamide which includes both a alkyl radical having from 1 to 6 carbon atoms and a phenyl attached to the nitrogen, to give a the claimed adhesive composition comprising a polymer having a repeating unit derived from a polymerizable compound of formula (I) because Baum teaches that the polymer in the adhesive can be preferably formed from acrylamides which include 2 substituents which can be selected from hydrogen, C1-C6 alkyl or phenyl and as such it would be obvious to use the substituents of phenyl and C1-C6 together as the substituents are taught to individually be each of these groups and so the groups would be capable of being used together.  
Concerning claim 4 the adhesive composition in indicated to include the ethylene vinyl amide copolymer with organic isocyanates to produce an polymer isocyanate blend in order to improve the adhesion of the polymer (column 3 lines 60-70).  The isocyanates are indicate to preferably be  polyisocyanates with di or tri isocyanates being preferred (column 3 lines 70-75). This di or tri isocyante would be considered to be a polymerizable compound as polyisocyanates are well known to react with polyols to give polyurethane polymers.  
It would have been obvious to one of ordinary skill in the art at the time of filling to add the polymerizable compound of a di or tri isocyanate compound to the ethylene vinyl amide copolymer indicated in the discussion of claim 1 because Baum teaches that doing so improves the adhesion of the polymer. 
Concerning claim 5-6 Baum further teaches that the adhesive composition which includes the ethylene vinyl amide copolymer can form bonds to  plastics such as polyethylene and polypropylene (column 6 lines 15-30) which are polyolefins.  As such the adhesive composition of  Baum would be considered to be an adhesive composition to be applied on a plastic substrate which is a polyolefin reins substrate. 
Concerning claim 7 Baum does not specifically teach that the adhesive composition is an adhesive composition to be applied on a cycloolefin resin substrate
However the claim as is currently drafted does not indicate that the plastic substrate is present but only that the composition is “to be applied to a plastic substrate” which is interpreted as an intended use of the composition. 
As is indicated above Baum teaches an adhesive composition having the claimed components. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112, 2112.01 and 2112.02. 
As the composition of Baum includes the claimed components in the claimed amounts, this composition would be capable of being applied to the indicated cycloolefin substrates and would therefor meet the limitations of the claims. 
Concerning claim 8 Baum further teaches that the ethylene/ vinyl amide polymer adhesive composition can be applied to the adherend or substrate by known methods such as by application of a solution of the copolymer to the adherend and evaporating the solvent to provide a thin coating of the copolymer on the adherend (column 6 lines 50-60). This indicates that the adhesive composition of Baum can be used as a cation agent and therefor meets the claimed limitations. 
Concerning claim 9 Baum does not specifically teach that the adhesive composition can be used as a primer. 
Baum however teaches the claimed adhesive composition which is a coating agent and which has the claimed components. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112, 2112.01 and 2112.02. 
As the composition of Baum include the claimed components in the claimed amounts and is indicated to be useful in bonding components together and to be used as a coating, therefor this composition would be capable of being used as a primer and as such would be considered a primer and would therefor meet the limitations of the claims. 
Concerning claim 10 Baum further teaches that the copolymers of ethylene and vinyl amides are excellent glass adhesives (column 8 lines 4-10). As such the adhesive composition of Baum would be considered to be an adhesive. 

7.	Claims 1-2 and 4-10  are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 2008/0187680 A1).
Concerning claim 1-2 Kawakami teaches an undercoat solution which includes at least one polymer (paragraph 0198). Examples of the polymers which can be use include alkyl group and aromatic group substituted acrylamide polymers (paragraph 0211) and examples of these polymers include poly (N-methyl N-phenyl acrylamide) (paragraph 0258).  This exemplary polymer when used corresponds to the claimed polymer structure of a homopolymer of a compound of formula I where Ar is phenyl, R is a C1 alkyl and Y is acryloyl. 
Kawakami does not specifically teach that the undercoat solution is an adhesive composition. However the under coat solution is indicated to be used by coating film of the undercoating solution onto a recording medium (paragraph 0428). This coating is then indicated to provide adhesion to an ink droplet which is applied to it (paragraph 0431).  As such since the undercoating film which is applied is indicated to have strong adhesion to another component (an ink drop) that is applied to it, the undercoat solution is considered to be an adhesive composition as it includes adhesive properties. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use poly (N-methyl N-phenyl acrylamide) in the under coat solution of Kawakami to give the claimed adhesive composition because Kawakami teaches that this polymer is an exemplary polymer which can be used in the under coat solution. 
Concerning claim 4 Kawakami further teaches that the under coat solution includes the polymer and  a radical polymerizable compound having a phosphoric acid group (paragraph 0305). This would correspond to the claimed polymerizable compound other than the polymerizable compound represented by formula (I). As such when the under coat solution is the polymer indicated to be obvious in the discussion of claim 1 than the under coat solution of Kawakami teaches the claimed limitations. 
Concerning claims 5-6 Kawakami further teaches that the  recording medium which the undercoat solution is applied to can be a polypropylene or polyethylene film (paragraph 0437) which are polyolefins plastics. As such the undercoat solution of Kawakami is an adhesive composition  to be applied to a plastic polyolefin resin substrate. 
Concerning claim 7 Kawakami does not particularly indicate that the under coat solution can be applied or a cycloolefin resin substrate.  
 However the claim as is currently drafted does not indicate that the plastic substrate is present but only that the composition is “to be applied to a plastic substrate” which is interpreted as an intended use of the composition. 
As is indicated above Kawakami teaches an adhesive composition having the claimed components. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112, 2112.01 and 2112.02. 
As the composition of Kawakami includes the claimed components in the claimed amounts, this composition would be capable of being applied to the indicated cycloolefin substrates and would therefor meet the limitations of the claims. 
Concerning claim 8 Kawakami teaches that the undercoat solution is used to form a flim on a recording medium  which is applied by coating (paragraph 0428). As such the undercoat composition of Kawakami would be a coating agent because it can be coated. 
Concerning claim 9 Kawakami further teaches that that the undercoat solution is used in order to form a ink coating which is applied to undercoat solution and that the undercoat solution can help promote adhesion (paragraph 0433).  As such the undercoat solution would be considered to be a primer as it promotes adhesion between the recording medium and the ink. 
Alternatively, Kawakami teaches the claimed adhesive composition which is a coating agent and which has the claimed components. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112, 2112.01 and 2112.02. 
As the composition of Kawakami include the claimed components in the claimed amounts and is indicated to be useful in bonding components together, therefor this composition would be capable of being used as a primer and as such would be considered a primer and would therefor meet the limitations of the claims. 
Concerning claim 10 Kawakami teaches that the under coat solution  can be applied as a film to  a recording medium (paragraph 0428) can under go curing (paragraph 0430) and helps to promote adhesion to the recording medium (paragraph 0433). 
Kawakami does not specifically state that the under coat solution is an adhesive. However as is stated above Kawakami does indicate that it has adhesive properties and bonds to a recording medium, and undergoes a curing process. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112, 2112.01 and 2112.02. 
As such the under coat composition  teaches the claimed components in the claimed amounts and would be capable of acting as an adhesive and adhering recording media together and the composition of Kawakami would be considered to be an adhesive. 
                                                                          Response to Arguments
8.	Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Kawahara that independent claim 1 is directed to an adhesive composition comprising a polymer having a repeating unit derived from a polymerizable compound represented by the recited formula (I). The polymerizable compound represented by the recited formula (I) has all hydrophobic substituents. Kawahara does not teach a composition comprising a polymer having a repeating unit derived from a polymerizable compound having a hydrophobic substituents. Instead Kawahara’s polymerizable monomer has a hydrophilic group selected from carboxylic epoxy amino and hydroxyl groups. 
This argument is not found to be persuasive as the claim as is currently drafted does not indicate that only hydrophobic substituents can be present.  Instead the claim recites a particular structure of a monomer, where R can be among other a  C1 to C6 alkyl group.  The indication of “C1 to C6 alkyl group” in the claims is given its broadest reasonable interpretation to include both unsubstituted and substituted alkyl groups, particularly in light of applicants specification that the R group which can be C1 to C6 alkyl can be unsubstituted or substituted (see applicants specification paragraph 0006). 
As such the structure of the compound of Kawahara (column 7 lines 10-15)

    PNG
    media_image1.png
    96
    217
    media_image1.png
    Greyscale

Would meet the claimed structure of the monomer of the incident claim and the polymer of Kawahara would teach the claimed adhesive composition having the claimed polymer structure. As such the rejection is maintained. 
                                                                                    Conclusion
9.	 Claims 1-2 and 4-10 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763